DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are currently pending.

Election/Restrictions
Applicant’s election without traverse of species breast tumor, peptide, alpha-catenin and creating an IC50 value for the compound in the reply filed on 08/18/2022 is acknowledged.
Upon further consideration the species requirement for therapeutic compound recited in claims 12-13 has been withdrawn because these recited compounds appear to be art recognized equivalents as disclosed in the prior art.

Claims 17 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/18/2022.

Claims 1-16 and 18 have been examined on their merits.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-12, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al (US 2014/0065655-from IDS filed 03/04/2020) in view of Robertson et al (Journal of Biomolecular Screening 2010-from IDS filed 03/04/2020) and as evidenced by Barsky et al (US 6998513 – from IDS filed 03/04/2020 ).
Regarding claims 1, and 11-12, Itoh teach a screening method for a substance acting on a maintenance of an epithelial property of cells (page 1 para 9) including screening of an anticancer agent (page 5 para 63). The cells are cultured on a substrate that can form a spheroid (spontaneously forming spheroid) and then brought into contact with a test substance and then evaluating the effect the test substance has on the cells with a change in morphology of the spheroid being the indicator (page 1 para 9). Cells of an epithelial cancer are suggested for use (page 2 para 29). The circularity of the spheroid is evaluated as to the effect of the test substance on the spheroid (page 2 para 30-31). Changes are measured over time (page 2 para 33).
ltoh do not specifically indicate that their spheroid is a spontaneously forming spheroid or that their spheroid is derived from a tumor.
Robertson teach a method of imaging and analyzing 3D tumor spheroids enriched for a cancer cell phenotype (Title and abstract). Low adherence culture conditions are taught to support the spontaneous formation of 3D tumor spheroids by cells from cell lines or freshly isolated tumor cells (page 820 column 2). The tumor cell spheroids, including Mary-X tumor spheroids, are taught to be useful and beneficial for image analysis (page 821, Figure 1) and for the testing of chemotherapeutic agents using IC50 for the calculation wherein 50% of the clonogenicity of the CSCs is inhibited by the concentration of the therapeutic agent (page 826, column 1, second paragraph).
One of ordinary skill in the art would have been motivated to use tumor derived spheroids, such as the Mary-X tumor spheroid, in the screening method of Itoh for the screening of chemotherapeutic agents for their effects on the morphology and circularity of the tumor spheroids because Robertson suggest that tumor spheroids, such as Mary- X are useful and beneficial for this purpose and Itoh indicate that their method can be used with cancer cell-derived spheroids for the purpose of screening anticancer agents. One of ordinary skill in the art would have had a reasonable expectation of success because Robertson describe imaging methods that can be used to evaluate the morphology of tumor derived spheroids.
Regarding claim 2, Itoh teach wherein the circularity of the spheroid is determined based on an indicator (indice) and in combination with change in size of the spheroid (dissolution) (page 2 para 31-34).
Regarding claims 3 and 4, Itoh teach wherein brightfield images (page 4 para 60) are used to analyze their spheroids but are silent with regard to the use of image analysis software.
Robertson teach wherein brightfield image analysis (page 821 Figure 1) and image analysis software (Image J software) (page 823 column 1) are used to analyze the morphology of the tumor cell spheroids.
Therefore one of ordinary skill in the art would have used image analysis software, such as Image J, in the method of Itoh because Robertson suggest that this is a suitable and beneficial technique to use for the analysis of spheroids in addition to brightfield image analysis. One of ordinary skill in the art would have had a reasonable expectation of success because Robertson describe imaging methods that can be used to evaluate the morphology of tumor derived spheroids and Itoh is also analyzing the morphology of cancer spheroids as well.
Regarding claims 5-12, Robertson suggests that the tumor spheroid Mary-X, which is derived from a breast cancer tumor (and thus qualifies as a tumor xenograft, mammosphere, or organoid and can be derived from a tumor biopsy) is a suitable spheroid for use in a screening method for chemotherapeutic agents (page 820 column 1, page 821 column 1, and page 826 column 1) as described above.
Regarding claim 14, ltoh (page 4 para 51) and Robertson (page 823 column 1) teach using multi-well plates to analyze their spheroids.
Regarding claim 15, Itoh teach wherein a time period for exposure is over several days (page 2 para 28) and this is interpreted as more than one day (24 hours) and less than one week (168 hours) and since this time range overlaps with the claimed time period range it is deemed to render the claimed range obvious.
Regarding claim 16, the combined teachings of Itoh and Robertson render obvious the use of tumor spheroids, such as Mary-X, as described above and Barskey teach that spheroids from Mary-X inherently overexpress alpha-catenin as well (column 40 lines 64-66. Figure 8).
Regarding claim 18, ltoh do not specifically mention creating an IC50 value for a therapeutic agent in their method, however Robertson teach wherein an IC50 value is calculated for a therapeutic agent used on their spheroids (page 823, column 1, second paragraph).
One of ordinary skill in the art would have been motivated to create an IC50 value when screening for test agents in the method of Itoh because Robertson suggests that this is beneficial for evaluating the effect that different concentrations of a test agent have on a spheroid. One of ordinary skill in the art would have had a reasonable expectation of success because Robertson describe imaging methods that can be used to evaluate the morphology of tumor derived spheroids and Itoh is also analyzing the morphology of cancer spheroids for the screening of anti-cancer drugs as well.
Therefore the combined teachings of Itoh et al and Robertson et al render obvious Applicant’s invention as claimed.


Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al (US 2014/0065655-from IDS filed 03/04/2020) in view of Robertson et al (Journal of Biomolecular Screening 2010-from IDS filed 03/04/2020) and as evidenced by Barsky et al (US 6998513 – from IDS filed 03/04/2020 ) as applied to claims 1-12, 14-16 and 18 above, and further in view of Gaspar et al (Frontiers in Microbiology, 2013).
Regarding claim 13, the combined teachings of Itoh and Robertson render obvious Applicant invention as described above, but do not specifically teach wherein the screening of therapeutic compounds includes peptide drugs. Itoh include screening of an anticancer agent (page 5 para 63) as does Robertson (page 826, column 1, second paragraph).
Gaspar teach that anticancer peptide drugs are known to be useful in the art of anticancer therapy (abstract, pages 1-2). Gaspar teach that new therapeutic agents that with the ability to kill slow growing and drug resistant cancer cells, despite their proliferative capacity are needed and that anticancer peptides can be these new chemotherapeutic drugs (page 12, column 2, second paragraph).These new chemotherapeutic drugs may synergize with the existing agents to restrict tumor activity and it is unlikely that they elicit multidrug resistance mechanisms and increase side-effects on healthy tissues and organs.
One of ordinary skill in the art would have been motivated to include anti-cancer peptide agents in the screening method of Itoh because Gaspar suggest that these new chemotherapeutic drugs may synergize with the existing agents to restrict tumor activity and it is unlikely that they elicit multidrug resistance mechanisms and increase side-effects on healthy tissues and organs (page 12 column 2, second paragraph). One of ordinary skill in the art would have had a reasonable expectation of success because . Itoh include screening of an anticancer agent (page 5 para 63) as does Robertson (page 826, column 1, second paragraph).
Therefore the combined teachings of Itoh et al, Robertson et al and Gaspar et al render obvious Applicant’s invention as claimed.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632